DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 04/07/2022 has been entered.   Upon entering the submission, claim 1 has been amended.  Claims 2-3 are cancelled.  Claims 1, and 4-10 are pending. 

Response to Amendment
The Amendment by Applicants’ representative Mr. John W. Bailey on 04/07/2022 has been entered. 

Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendment of claim 1 obviates the rejection.  The rejection is hereby withdrawn.  Accordingly, claims 1, and 4-8 are allowed.    

Rejoinder
Claims 1, and 4-8 are direct to an allowable product.   Pursuant to the procedures set forth in MPEP §821.04(B), claims 9, and 10 drawn to a method of using the allowed product, and a process for producing the allowed product of claim 8 are eligible for rejoinder. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 09/23/2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 9 and 10 are found allowable. 

Reasons for Allowance
	Applicant’s claim 1 is drawn to an asphalt composition comprising asphalt, 0.5 through 30 parts by mass based on 100 parts by mass of the asphalt of a polyester resin having a number average molecular weight in the range 3000 through 8000, said polyester resin comprising an alcohol component-derived constituent unit and a carboxylic acid component-derived constituent unit, wherein the alcohol in the alcohol component-derived constituent unit has from 2 through 8 hydroxyl groups and wherein the carboxylic acid in the carboxylic acid component-derived constituent unit is a C3-Cio aliphatic dicarboxylic acid, an aromatic dicarboxylic acid, a trivalent to hexavalent carboxylic acid, or an acid anhydride or C1- C3 alkyl ester thereof, and 1 through 80 parts by mass based on 100 parts by mass of the polyester resin of a dispersant wherein the dispersant is a polyamide amine or a salt thereof which is soluble at room temperature in a single solvent of toluene, n-hexane or methyl ethyl ketone to an extent of 10 g/100 mL or more.
The closest prior art is the previously cited `996 patent does not teach the polyester resin comprises the alcohol-derivated constituent unit having 2 through 8 hydroxyl groups with 0.5 through 30 parts by mass based on 100 parts by mass of the asphalt.  The other cited 103(a) references cited in the previous Office action also fail to teach and/or suggest the limitations.   

Conclusions
Claims 1, and 4-10 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731